Citation Nr: 0906703	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-32 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc and joint disease of the lumbosacral 
spine, with mild disc bulging at L4-L5 and L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity associated 
with the veteran's low back disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity associated with 
the veteran's low back disability.  

4.  Entitlement to an initial compensable rating for asthma, 
claimed as a loss of lung capacity as a result of in-service 
chemical exposure.  

5.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

6.  Entitlement to an initial compensable rating for left ear 
hearing loss.  

7.  Entitlement to service connection for spina bifida 
occulta.

8.  Entitlement to service connection for calcified tendons 
of the left ankle.

9.  Entitlement to service connection for papillophlebitis, 
right eye, claimed as retinal hemorrhage.

10.  Entitlement to service connection for periodontal 
disease, claimed as dental injury.

11.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from May 1982 until May 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Phoenix, 
Arizona.  The claims folder was subsequently transferred to 
the RO in Roanoke, Virginia.

The appellant provided testimony at a June 2006 hearing 
before the undersigned.  A transcript of that proceeding is 
associated with the claims folder.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low 
back disability has been manifested by complaints of pain; 
objectively, the evidence shows forward flexion to no worse 
than 95 degrees, with combined thoracolumbar range of motion 
in excess of 120 degrees, with no significant additional 
functional limitation, no ankylosis, no spasms, and no 
incapacitating episodes.

2.  Throughout the rating period on appeal, the Veteran's 
radiculopathy of the right lower extremity has been 
manifested by complaints of numbness and tingling; 
objectively, no more than mild neurologic symptoms have been 
demonstrated.

3.  Throughout the rating period on appeal, the Veteran's 
radiculopathy of the left lower extremity has been manifested 
by complaints of numbness and tingling; objectively, no more 
than mild neurologic symptoms have been demonstrated.

4.  Throughout the rating period on appeal, the Veteran's 
asthma has been manifested by complaints of shortness of 
breath; objectively, the lungs were clear, x-rays were 
normal, and pulmonary function tests (PFTs) show FEV-1 of 96 
percent predicted and FEV-1/FVC of 81 percent.

5.  Throughout the rating period on appeal, the Veteran has 
been assigned the maximum available 10 percent evaluation for 
his service-connected tinnitus.

6.  Throughout the rating period on appeal, audiometric 
testing shows that the Veteran's left ear hearing loss 
manifests Level I impairment; the left ear has been rated at 
a noncompensable level and the right ear is not service-
connected.

7.  The Veteran's service treatment records show impressions 
of spina bifida occulta; a VA examiner in October 2003 
indicated that such condition was congenital in nature and 
had no clinical significance.  

8.  While the Veteran was treated for left ankle pain on one 
occasion in service, the competent evidence does not 
demonstrate that a chronic left ankle disability was incurred 
therein, and in fact no current left ankle disability is 
shown.

9.  The Veteran was treated for papillophlebitis of the right 
eye during active service, which the competent evidence shows 
resolved without residual prior to separation.

10.  The Veteran had no defects to teeth #17 and #32 upon 
entry to active service; following 180 days of active service 
those teeth were extracted.

11.  The competent evidence demonstrates current periodontal 
disease which has not been described as acute.

12.  The Veteran was honorably discharged from active service 
after completing in excess of 180 days, and his DD-214 does 
not indicate that he had been provided a complete dental 
examination within the 90-day period immediately before his 
discharge.

13.  An application for dental treatment was received before 
90 post-service days had elapsed, and a VA dental examination 
was completed within 6 months after his discharge.

14.  The competent evidence of record does not demonstrate a 
diagnosis of PTSD and does not show any other acquired 
psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative disc and joint disease 
of the lumbosacral spine, with mild disc bulging at L4-L5 and 
L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for radiculopathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, 
Diagnostic Code 8521 (2008).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for radiculopathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, 
Diagnostic Code 8521 (2008).

4.  The criteria for entitlement to an initial compensable 
evaluation for asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.97, Diagnostic Code 6602 (2008).

5.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.87, Diagnostic Code 6260 (2008).

6.  The criteria for entitlement to an initial compensable 
evaluation for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2008).

7.  Spina bifida occulta was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

8.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

9.  Papillophlebitis of the right eye was not incurred in or 
aggravated by active service.

10.  The criteria for entitlement to service connection for 
outpatient treatment purposes under Class II have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.381, 17.161 (2008).

11.  PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the lumbar spine, radiculopathy, asthma, 
tinnitus, and left ear hearing loss issues, the Veteran's 
claim arises from an appeal of the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA as to these issues.

Regarding the remaining claims, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in September 
2003 that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  A subsequent March 2006 letter informed him of how 
VA established disability ratings and effective dates 
pursuant to Dingess.

The Board acknowledges that, in the present case, Dingess 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

Again, the Veteran received a Dingess-compliant letter in 
March 2006.  However, the claims were not subsequently 
readjudicated.  Accordingly, the timing defect has not here 
been cured.  However, the instant decision denies all claims 
except for entitlement to service connection for dental 
outpatient treatment.  Because no rating percentage or 
effective date will be assigned as to those claims, any error 
in Dingess notice is moot.  Moreover, regarding the dental 
grant, this will be effectuated in a subsequent rating action 
by the RO, which the Veteran is free to appeal.  Therefore, 
the absence of a readjudication following the issuance of 
Dingess notice is found to constitute harmless error here.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claims are of record, including 
testimony provided at a (DATE) before the undersigned.  The 
Board has carefully reviewed such statements and concludes 
that no available outstanding evidence has been identified.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

Further regarding the duty to assist, the Board acknowledges 
the Veteran's contentions, raised in an October 2004 
communication, that his VA psychiatric examination was 
inadequate, in part because the examiner "failed to apply 
proper scope of service time."  He also appears to contend 
that the written report does not accurately summarize the 
history he provided to the examiner.  However, a review of 
the examination report reflects a thorough examination, with 
no obvious inaccuracies as to the Veteran's history.  
Accordingly, the examination is found to be adequate and no 
further development is required in this regard in order to 
satisfy the duty to assist.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence for the rating 
period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 Vet.App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

A.  Lumbar Spine

At the outset, the Board notes that the appellant's 
application for service connection was received on September 
19, 2003, and that shortly thereafter, on September 26, 2003, 
the diagnostic criteria pertinent to evaluating spine 
disabilities underwent revision.  However, it is further 
noted that the appellant did not separate from active service 
until May 31, 2004.  Thus, he did not have Veteran status 
until that time.  As his claim was not eligible for review 
until after the revision to the rating schedule, the prior 
version of the law is not for consideration in this appeal.  

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent evaluation for his lumbar spine 
disability pursuant to Diagnostic Code 5243.  An evaluation 
under that Code section is determined by application of the 
general rating formula for diseases and injuries of the 
spine.  Under that general rating formula, a 10 percent 
evaluation is warranted where the evidence reveals forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; or the combined range of 
motion of the thoracolumbar spine to greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in  abnormal gait or 
abnormal spinal contour; or vertebral fracture with loss of 
50 percent or more of the height. 

To be entitled to the next-higher 20 percent rating, the 
evidence must demonstrate 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
for intervertebral disc syndrome.  

The Board finds no support for a 20 percent rating under 
Diagnostic Code 5243 based on the orthopedic manifestations 
of the veteran's low back disability.  Indeed, the veteran's 
October 2003 VA examination revealed forward flexion of the 
lumbar spine to 95 degrees.  He had extension to 30 degrees.  
Lateral bending was to 35 degrees, left and right.  There was 
no finding of ankylosis, and there was no muscle spasm.    

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the Board acknowledges the veteran's reports of 
low back pain noted in a statement received at the time he 
submitted his application for benefits.  At that time, he 
explained that he could not carry or lift heavy objects as he 
used to, and could not longer participate in certain athletic 
and recreational pursuits, such as football, rock climbing, 
and martial arts training.  He was also less able to play 
with his children.  Furthermore, the Veteran reported daily 
back discomfort, with some radiation of pain, at his October 
2003 VA examination.  At that time, he described his pain as 
a 2 to 4 out of 10 in intensity.  Additionally, at his June 
2006 hearing before the undersigned, he explained that his 
low back disability precluded prolonged standing or sitting.  
He stated that he absolutely could not stand up for more than 
40 minutes at a time.  His back pain also limited his sleep, 
as he had to get up and stretch during the night.  

Despite the complaints discussed above, there is no basis for 
assignment of a higher rating due to additional functional 
limitation in this case.  Indeed, in the October 2003 VA 
examination report, the Veteran denied flare-ups or problems 
upon repetitive use.  He also denied use of a brace or other 
assistive devices.  Moreover, while the objective examination 
findings do show complaints of stiffness at the terminal 
degrees of motion, gait was normal and he could walk on his 
heels and toes.  There was also no tenderness to palpation 
and only mild discomfort indicated.  Thus, the Veteran's pain 
complaints are appropriately reflected by the 10 percent 
evaluation already in effect throughout the rating period on 
appeal.  There is no demonstration of additional functional 
limitation such as to enable a finding that the Veteran's 
disability picture more nearly approximates the next-higher 
20 percent higher evaluation under the general rating 
formula. 

In sum, there is no basis for a rating in excess of 10 
percent under the general rating formula for diseases and 
injuries of the spine for any portion of the rating period on 
the appeal.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes provides for a 20 percent 
rating where the evidence demonstrates incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the last 12 months.  A 40 percent rating 
applies where the evidence shows incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Additionally, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
Diagnostic Code.  In this vein, it is noted that throughout 
the rating period on appeal, the veteran has been assigned 
two separate 10 percent evaluations for radiculopathy in each 
leg associated with his lumbar spine disability pursuant to 
Diagnostic Code 8521.  As those issues are also on appeal, 
the Board will address the propriety of such ratings 
elsewhere in this decision.

In conclusion, there is no basis for a rating in excess of 10 
percent for the orthopedic manifestations of a low back 
disability for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

B &C.  Radiculopathy of the Lower Extremities

Throughout the rating period on appeal, the Veteran is 
assigned 10 percent ratings for radiculopathy of each leg, 
pursuant to Diagnostic Code 8521.  Under that code section, a 
10 percent rating is warranted for mild incomplete paralysis 
of the external popliteal nerve (the common peroneal nerve).  
In order to be entitled to the next-higher 20 percent rating, 
the evidence must show moderate incomplete paralysis of the 
nerve.  

The Board finds no support for assignment of a 20 percent 
evaluation for the Veteran's lower extremity radiculopathy.  
In so finding, the Board acknowledges the Veteran's 
subjective complaints of numbness and tingling throughout the 
entire left foot, with occasional neurologic symptoms in the 
right foot, as reported at his October 2003 VA examination.  
Moreover, at his June 2006 hearing, he reported almost 
constant numbness in the legs.  He added that his neurologic 
symptoms caused him to be unsteady on his feet, and he stated 
that one occasion he fell down due to this.  Generally, he 
was able to grab banisters and handrails to prevent falls in 
those circumstances.  

Despite the subjective complaints noted above, the objective 
evidence does not demonstrate moderate incomplete paralysis 
involving either lower extremity.  Indeed, the October 2003 
VA examination showed 5/5 muscle strength bilaterally.  
Straight leg raise was negative bilaterally at that time.  
Moreover, an EMG study conducted in conjunction with the VA 
examination showed only mild radiculopathy.  Consequently, it 
is determined that the demonstrated symptomatology has been 
appropriately accounted for by the 10 percent rating 
assignments for each leg that have been in effect throughout 
the rating period on appeal, and that there is no basis for 
evaluations in excess of 10 percent. 

In conclusion, there is no basis for a rating in excess of 10 
percent per leg for the neurologic manifestations of a low 
back disability for any portion of the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

D.  Asthma 

At his June 2006 hearing before the undersigned, the Veteran 
disputed that he had asthma, and instead stated that he had a 
loss of lung capacity as a result of in-service chemical 
exposure.  In any event, as his symptoms are similar to 
asthma, he has been evaluated under Diagnostic Code 6602, 
which bronchial asthma.  Throughout the rating period on 
appeal, the Veteran is assigned a noncompensable evaluation 
for asthma pursuant to that diagnostic code.  

In order to achieve the next-higher 10 percent rating under 
Diagnostic Code 6602, the evidence must demonstrate:

*	FEV-1 of 71 to 80 percent predicted, or;
*	FEV-1/FVC of 71 to 80 percent, or;
*	Intermittent inhalational or oral bronchodilator therapy

In the present case, the Veteran underwent pulmonary function 
testing (PFT) in October 2003, in conjunction with a VA 
examination.  Such testing revealed FEV-1 of 96 percent 
predicted and FEV-1/FVC of 81 percent.  There was no evidence 
of lung restriction, though there was mild obstruction.  At 
the VA examination, the Veteran chronically feeling short of 
breath.  He would get winded walking from his car to his 
office and his overall stamina was down.  He also had 
increasing obesity and was limited in his ability to exercise 
due to his lumbar spine disability.  He denied cough or 
wheezing.  Objectively, the lungs were clear and no active 
lung disease was shown on chest x-ray.  The impression was 
shortness of breath primarily related to deconditioning.  

The Board acknowledges the Veteran's complaints of shortness 
of breath raised at his June 2006 hearing.  However, the PFT 
results detailed above do not meet the criteria for a 
compensable rating under Diagnostic Code 6602.  Moreover, 
there is no demonstration of inhalational or oral 
bronchodilator therapy.  Therefore, there is no basis for 
assignment of a higher evaluation.  Moreover, there are no 
other relevant diagnostic codes under which to evaluate the 
Veteran's service-connected asthma.    

In sum, there is no support for a compensable rating for 
asthma for any portion of the rating period on appeal.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

E.  Tinnitus 

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent evaluation for tinnitus pursuant to 
Diagnostic Code 6260.  

A 10 percent evaluation represents the maximum available 
benefit for tinnitus under Diagnostic Code 6260.  
Accordingly, that code section cannot serve as a basis for a 
higher evaluation. 

To the extent that the Veteran's request for a rating in 
excess of 10 percent for tinnitus can be construed as a 
request for assignment of separate 10 percent evaluations for 
each ear, the Board calls attention to Smith v. Nicholson, 19 
Vet. App. 63 (2005).  In that case, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the pre-1999 
and pre-June 13, 2003 versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus. VA 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.

In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral. Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.

Again, the veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus. 
38 C.F.R. §4.87, DC 6260. There is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, or to otherwise award a rating in excess of 10 percent.  
Therefore, the veteran's appeal must be denied. Sabonis v. 
Brown, 6 Vet. App. 426 (1994). The provisions of regarding 
VA's duties to provide notice and assistance to claimants 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).

Finally, it is observed that, from a reading of the Veteran's 
October 2004 notice of disagreement, he is of the belief that 
VA mischaracterized his service as being Peacetime, and that 
such mischaracterization affected his ability to receive a 
higher evaluation.  However, such is not the case.  The 10 
percent rating currently assigned under Diagnostic Code 6520 
represents the highest possible rating for any individual 
meeting the definition of a "veteran" under 38 C.F.R. 
§ 3.1(d), regardless of whether such individual served during 
peacetime or during a period of war.  

F.  Left Ear Hearing Loss

Throughout the rating period on appeal, the Veteran has been 
assigned a noncompensable evaluation for left ear hearing 
loss pursuant to Diagnostic Code 6100.  

In evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness. VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test. The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test. The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity. For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent. 38 C.F.R. §§ 4.85(b), 4.87 (2008).

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.

Furthermore, 38 C.F.R. § 3.383(a)(3) provides that, where the 
evidence demonstrates hearing impairment in one ear 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and hearing impairment as a 
result of nonservice-connected disability that meets the 
provisions of 38 C.F.R. § 3.385 in the other ear, 
compensation is payable as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct.

In the present case, the veteran's service-connected left ear 
hearing loss is not evaluated as at least 10 percent 
disabling.  As such, 38 C.F.R. § 3.383 is not applicable.  
Given this, the hearing acuity of his right ear must be 
considered normal for the purposes of evaluating the service-
connected disability at issue. VAOPGCPREC 32-97, 62 Fed. Reg. 
63,604 (July 1, 1997); see also Boyer v. West, 11 Vet. App. 
477, 479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 
(2000).  Accordingly, a designation of Level "I" is assigned 
for the right ear.

Regarding the left ear, a VA audiologic examination in 
October 2003 
revealed the following puretone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
LEFT
20
30
30
35

Based on the above findings, the veteran's puretone average 
for the left ear is 29.  His speech recognition score was 96.  

Applying the findings of the October 2003 VA audiologic 
examination to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a compensable 
rating assignment for the veteran's left ear hearing loss.  
Considering that the veteran's left ear manifests an average 
puretone threshold of 29 decibels, and 96 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's left ear hearing loss to be Level I 
impairment.  Moreover, based on the audiometric findings 
noted above, the provisions of 38 C.F.R. § 4.86, addressing 
exceptional patterns of hearing impairment, are inapplicable.   

In sum, the veteran's right ear hearing acuity is designated 
as Level I hearing loss.  The veteran's left ear hearing 
acuity is designated as Level I hearing loss.  Applying those 
findings to 38 C.F.R. § 4.85, Table VII, a noncompensable 
evaluation is derived.  

The Board is limited in evaluating hearing loss to the 
mechanical application of the rating schedule under the 
specified testing methods. For example, any impact of the 
hearing loss on the veteran's daily life cannot be accounted 
for outside the rating tables of 38 C.F.R. § 4.85. The 
noncompensable evaluation currently-assigned for his left ear 
hearing loss accurately reflects his disability picture as 
contemplated under the VA rating criteria throughout the 
rating period on appeal.

Based on the foregoing, the competent evidence does not 
support a compensable evaluation for the veteran's left ear 
hearing loss for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

G.  Extraschedular Considerations

Finally, the evidence does not reflect that the disabilities 
at issue have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2008) is not warranted.

II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Spina Bifida Occulta

The Veteran is claiming entitlement to service connection for 
spina bifida occulta.  His service treatment records contain 
impressions of spina bifida occulta in August 1999 and 
September 1999.  The post-service medical evidence shows no 
treatment for that condition.  Moreover, a VA examiner in 
October 2003 indicated that spina bifida occulta was a 
congenital condition, and had no clinical significance.  In 
this regard, it is noted that congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
for the purposes of VA compensation. 38 C.F.R. § 3.303(c) 
(2008). 

Based on the above, a grant of service connection is not 
possible here.  In so finding, the Board acknowledges the 
Veteran's contentions, raised at his October 2003 VA 
examination, that appear to relate his spina bifida occulta 
to an in-service fall in 1994.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
competent evidence has identified the spina bifida occulta as 
a congenital condition, which is outside the scope of VA 
disability compensation.  

In sum, there is no support for a grant of service connection 
for spina bifida occulta.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Left Ankle

At his June 2006 hearing, the Veteran complained of left 
ankle problems.  Specifically, he stated that his left ankle 
would give out.  He did not indicate any specific instance of 
in-service trauma.  However, it is his contention that his 
current problems are causally related to active service.

The service treatment records indicate complaints of left 
ankle pain on one occasion in September 1982.  However, there 
were no objective findings to explain the Veteran's pain.  
The remainder of in-service clinical records, while 
indicating treatment referable to the right ankle, do not 
show any complaints or treatment for a left ankle disorder.  
In-service physical examinations consistently showed normal 
feet and the Veteran consistently denied foot trouble in 
reports of medical history, with the exception of one 
complaint in June 2003.  However, such complaint was 
described generally as arthritis, and there was no specific 
mention of left ankle problems.  

Based on the above, the Board concludes that the in-service 
treatment record show only an acute and transitory episode of 
left ankle pain 20 years prior to discharge.  The remainder 
of the service treatment records show no subsequent 
complaints and reflect objectively normal findings referable 
to the left ankle.  Thus, a chronic left ankle disability has 
not been demonstrated by the service treatment records.  
Moreover, the evidence fails to demonstrate any current left 
ankle disorder.  In this regard, VA examination in October 
2003 showed normal objective findings, with no tenderness or 
instability.  He had full range of motion with no complaints 
of pain.  X-rays were also normal.  

While acknowledging the Veteran's report of current 
symptomatology, the objective post-service evidence, as 
detailed in pertinent part above, shows no current disability 
of the left ankle.  Therefore, the claim must fail.  Indeed, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In sum, there is no support for an award of service 
connection for a left ankle disability.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

C.  Papillophlebitis, Right Eye 

The Veteran's service treatment records reflect treatment 
complaints of blurred vision beginning in March 1983.  In 
December 1983, he again complained of blurred vision and the 
treatment report indicated a retinal hemorrhage.  Another 
December 1983 in-service clinical record contained a 
diagnosis of papillophlebitis in the right eye.  Additional 
treatment is seen in January 1984, and February 1984.  A 
February 1984 record indicated that the condition was very 
slowly resolving.  An April 1984 report again noted that the 
right eye papillophlebitis was resolving.  In May 1984, 20/20 
vision was noted.  

The service treatment records further contain an August 1985 
report that reiterated the history of retinal hemorrhage that 
had occurred the previous year.  The hemorrhage was described 
as spontaneous, and no etiology was found.  There was no 
evidence of new disease.   Blurred vision was again reported 
in September 1985, and then there is no showing of eye 
treatment until 1988.  An April 1998 optometric evaluation 
indicated that the veteran had experienced vision loss for a 
period of 6 months in connection with the 1984 retinal 
hemorrhage.  The April 1998 report revealed 20/20 unaided and 
aided vision in the right eye.  Moreover, in-service physical 
examinations, including those conducted after 1984, show 
normal eye findings.  

Based on the above, the service treatment records demonstrate 
a transitory eye problem in 1983 and 1984 that resolved 
without residuals prior to separation.  The service treatment 
records do not show that a chronic right eye disability was 
incurred during active service.  

The Veteran was afforded a VA eye examination in October 
2003.  At that time, his uncorrected distance visual acuity 
in the right eye was 20/400.  His uncorrected near acuity in 
the right eye was 20/200.  His corrected vision, for both 
distance and near, was 20/20.  The examiner noted a tortuous 
blood vessel on the disk of the right eye.  The macula, 
posterior pole and periphery were all clear, and slip lamp 
examination showed clear lids, conjunctivae and cornea.  The 
anterior chambers were clear and deep and the lenses were 
clear.  The impression was history of papillophlebitis, right 
eye.  The examiner commented that the Veteran clearly 
suffered a papillophlebitis during service, but he saw no 
evidence of any traumatic injury.  In any event, he stated 
that papillophlebitis was not typically associated with 
traumatic injury but rather was idiopathic (defined as being 
"of unknown causation" by DORLANDS ILLUSTRATED MEDICAL 
DICTIONARY 1714 (28th ed. 1994)).

Overall, the evidence clearly shows that papillophlebitis was 
treated in service.  However, the competent evidence does not 
demonstrate that such papillophlebitis caused chronic right 
eye disability.  Rather, the vision loss was noted to be of 6 
months duration between 1983 and 1984, with no further 
documented vision loss in the remaining two decades of active 
service.  Moreover, VA examination in October 2003 showed 
normal corrected vision in the right eye.  Therefore, there 
is no showing of current disability and consequently, the 
claim

Therefore, the claim must fail.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, there is no support for an award of service 
connection for a left ankle disability.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



D.  Periodontal Disease

The Veteran is claiming entitlement to service connection for 
a dental disability, periodontal disease, which he claims is 
secondary to dental trauma sustained in active service.  In 
this regard, the Court has specifically held that a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment. See Mays v. Brown, 5 Vet. 
App. 302 (1993).

Thus, in the current case, adjudication of the veteran's 
claim for service connection must also include consideration 
of service connection for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161. See also Douglas v. Derwinski, 2 Vet. App. 
435, 440 (1992) (en banc) [holding that the Board is required 
to consider a veteran's claim under all applicable provisions 
of law and regulation whether or not the claimant 
specifically raises the applicable provision]; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board will first address the claim of entitlement to 
service-connected compensation benefits.

The criteria for establishing entitlement to service 
connection have already been set forth and need not be 
repeated here. However, it is noted that the dental 
conditions for which service-connected compensation benefits 
are available are set forth under 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916.  These provisions do not 
contemplate periodontal disease, nor do they contemplate loss 
of teeth due to trauma.  Furthermore, the evidence does not 
establish current disability as to any other dental 
conditions found at 38 C.F.R. § 4.150, such as loss of 
maxilla, mandible, ramus, coronoid process or hard palate. 
Thus, entitlement to service-connection for compensation 
purposes must be denied.

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment.

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381 
(2008).

As provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered. 
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service. See 38 C.F.R. § 3.381(c) (2008).

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted. Such guidelines are as 
follows:

(1) Teeth noted as normal at entry will be service- connected 
if they were filled or extracted after 180 days or more of 
active service.

(2) Teeth noted as filled at entry will be service- connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service.

(3) Teeth noted as carious but restorable at entry will not 
be service-connected on the basis that they were filled 
during service. However, new caries that developed 180 days 
or more after such a tooth was filled will be service- 
connected.

(4) Teeth noted as carious but restorable at entry, whether 
or not filled, will be service-connected if extraction was 
required after 180 days or more of active service.

(5) Teeth noted at entry as non- restorable will not be 
service-connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates specific dental conditions that will not be 
considered service-connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service- 
connected only if they were extracted after 180 days or more 
of active service. 38 C.F.R. § 3.381.

In the present case, the Veteran underwent several tooth 
extractions during active service.  Such extractions included 
teeth #17 and #32, which were both noted as normal upon entry 
and which were removed more than 180 days into the Veteran's 
active service.  Specifically, it appears they were extracted 
in March 1999.  Moreover, VA clinical dental notes in October 
2003 indicate periodontal disease.  The examiner stated that, 
in his opinion, the removal of teeth #17 and #32 resulted in 
the periodontal defects that are currently present.  

Based on the above, it is clear that teeth #17 and #32 were 
normal at the time of enlistment, and that they were removed 
more than 180 days into the veteran's active service.  
Furthermore, the periodontal problems were described as 
chronic in the October 2003 treatment report.  As such, the 
exclusion for acute periodontal disease 38 C.F.R. 
§ 3.381(e)(2) does not operate here.  In sum, the 
requirements of 38 C.F.R. § 3.381 are fully satisfied here.  
However, this in itself does not automatically entitle the 
Veteran to a grant of service connection for outpatient 
dental treatment purposes.  Rather, such an award would only 
be appropriate 
if the provisions of 38 C.F.R. § 17.161 are also met.  See 
38 C.F.R. § 3.381(a).

The Board notes that 38 C.F.R. § 17.161 sets forth classes of 
eligibility for dental treatment. Under 38 C.F.R. § 
17.161(a), addressing Class I eligibility, it is provided 
that those having a service-connected compensable dental 
disability or condition may be authorized dental treatment as 
necessary to maintain oral health and masticatory function.

In the present case, the Veteran does not have a compensable 
service-connected dental disability (i.e., a disability under 
38 C.F.R. § 4.150 that is rated as 10 percent disabling or 
higher).  As such, the requirements for Class I eligibility 
have not been met.  

Under 38 C.F.R. § 17.161(b), concerning Class II eligibility, 
it is provided that those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition.  

In evaluating the above provision, the Board finds that the 
phrase "service-connected noncompensable dental condition or 
disability," in this context, encompasses not only 
disabilities assigned a noncompensable evaluation under any 
diagnostic code found at 38 C.F.R. § 4.150, but also includes 
any disability for which the Veteran meets the requirements 
for outpatient treatment under 38 C.F.R. § 3.381.  Thus, in 
this case, a service-connected noncompensable dental 
condition or disability is found to exist.  However, as set 
forth under 38 C.F.R. § 17.161(1)(b), in order to gain Class 
II eligibility, the following additional conditions must also 
be met:

*	active duty service of at least 90 days in the Persian 
Gulf War in which the Veteran was discharged or released 
under conditions other than dishonorable; or

*	any other period of active service of not less than 180 
days in which the Veteran was discharged or released 
under conditions other than dishonorable; and

*	the certificate of discharge or release does not bear a 
certification that the Veteran was provided, within the 
90-day period immediately before such discharge or 
release, a complete dental examination (including dental 
x-rays) and all appropriate dental treatment indicated 
by the examination to be needed; and

*	an application for treatment is made within 90 days 
after such discharge or release; and

*	a VA dental examination is completed within 6 months 
after discharge or release, unless delayed through no 
fault of the Veteran.

Here, the Veteran did serve during the Persian Gulf War and, 
in any event, had greater than 180 days of service.  His 
discharge was honorable and his certificate of discharge or 
release (i.e., his DD Form 214) does not indicate that a 
complete dental examination had been completed within 90 days 
prior to separation.  Moreover, his application for service 
connection for dental disability was received before 90 post-
service days had elapsed.  Finally, a VA dental examination 
was conducted in October 2003, before 6 post-service months 
had elapsed.  

Based on the above, the requirements of eligibility under 
38 C.F.R. § 17.161(b), Class II, have been met.  Therefore, 
application of 38 C.F.R. § 3.381 and 38 C.F.R. § 17.161 
enable a grant of service connection for outpatient dental 
treatment purposes.  Again, the periodontal disease has not 
been shown to be acute, and therefore an award of service 
connection is not precluded on this basis.  Moreover, in 
reaching this conclusion, the Board acknowledges that the VA 
examiner in October 2003 found that, although the removal of 
teeth #17 and #32 resulted in the current periodontal 
defects, he believed such defects were unavoidable due to the 
position of the third molars at the time of the surgery.  
However, the fact remains that the applicable provisions for 
service connection for outpatient dental treatment have been 
met.  Therefore, the VA examiner's opinion is found to be 
extraneous to the analysis at issue and thus does not 
preclude service connection here.

E.  PTSD

The Veteran is claiming entitlement to service connection for 
PTSD.  At this VA psychiatric examination in October 2003, he 
described his in-service stressor.  Specifically, he stated 
that in December 1995 tracer rounds were fired over his head 
multiple times over the course of a few days.  He reacted to 
those incidents with feelings of fear and helplessness.  
Additionally, at his June 2006 hearing before the 
undersigned, the Veteran explained that he lived in fear of 
landmines while serving in Bosnia.  He also spoke of the 
dangers of celebratory gunfire, which he described as "low 
arching."

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f). The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

Again, the Veteran was afforded a VA psychiatric examination 
in October 2003.  At that time, it was determined that he did 
not meet the criteria for PTSD under DSM-IV.  In fact, no 
acquired psychiatric disability was diagnosed.  No other 
evidence of record establishes a current PTSD diagnosis.  

Given the above, a grant of service connection for PTSD is 
precluded here.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges the Veteran's contention that he has 
PTSD.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).


ORDER

An initial rating in excess of 10 percent for degenerative 
disc and joint disease of the lumbosacral spine, with mild 
disc bulging at L4-L5 and L5-S1, is denied.

An initial rating in excess of 10 percent for radiculopathy 
of the right lower extremity is denied.  

An initial rating in excess of 10 percent for radiculopathy 
of the left lower extremity is denied.  

An initial compensable rating for asthma is denied.  

An initial rating in excess of 10 percent for tinnitus is 
denied.

An initial compensable rating for left ear hearing loss is 
denied.

Service connection for spina bifida occulta is denied.

Service connection for calcified tendons of the left ankle is 
denied.

Service connection for papillophlebitis, right eye, is 
denied.


 (CONTINUED ON NEXT PAGE)




Service connection for periodontal disease for the purposes 
of outpatient dental treatment is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Service connection for PTSD is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


